--------------------------------------------------------------------------------

Exhibit 10.16
 
Artanis LLC, dba OceanSafe
3255 Bayshore Road
Greenport.NY 11944


January 27, 2011


Life Protection Inc.
(a wholly owned subsidiary of GreenHouse Holdings, Inc.)
5708 Skeeter Pond Rd.
Grifton, NC 28530




 
Re:
14 M (fourteen million) square feet of GreenHouse Holdings' textured coating.



CONTRACT


Furnish only F.O.B., taxes included, material to complete the work as described
in section 2, of this document. This Contract represents the entire agreement
between the parties and supersedes and voids any prior proposals or agreements
relating to the work designated herein. This Contract is job specific and takes
precedence over Supplier generated forms including but not limited to Credit and
Guaranty agreements, delivery tickets, work tickets, invoices, etc. It is
expressly agreed by Supplier and Purchaser that any work ticket, delivery
ticket, or other document signed by Purchaser's personnel are solely for the
purpose of acknowledging the labor, material, equipment or services rendered.
The terms and conditions of this Contract supersede and take precedence over any
terms and conditions contained on such work ticket, or the like. Any terms and
conditions on such work tickets, delivery tickets, or the like that conflict
with this Contract are rendered null and void.


1.
This Contract does not include the following:



 
a.
Labor for installation of coating.



2.
This Contract does include the following:



 
a.
Furnish F.O.B 14 M (fourteen million) square feet of GreenHouse Holdings'
textured coating for new housing project.



3. 
Price and Terms of Payment:

Contract price, including all local, state and federal sales and use taxes, any
other applicable taxes and F.O.B.: Total contract price is not to exceed
$28,000,000 (twenty eight million dollars). Pricing (per square foot) to be
finalized after test buildings are accepted by the customer. Contract is
contingent upon final regulatory approval from the Kurdistan Regional Government
in Iraq. Purchaser shall within ten (10) days upon receipt from the Owner make
payment to Supplier for materials delivered provided Supplier has submitted a
timely and proper invoice. Final terms related to deposit and procurement is to
be determined. Pro-rate payments will be made on delivered materials. Retainage
if held by Owner will be retained from payments issued under the Contract.


4.
Shipment:

 
a.
F.O.B. from 5708 Skeeter Pond Rd., Grifton, NC, 28530



5.
Defective or nonconforming goods:

Supplier shall have the right to correct any defects or replace any
nonconforming or defective goods for a reasonable time after notice thereof and
no allowance, credit or backcharge shall be taken without prior notification
from Purchaser to Supplier.


6.
Supplier agrees not to make claim for any extras unless the extras have been
ordered in writing by the Purchaser and the cost thereof to the Purchaser has
been agreed upon in writing. Any extras furnished by Supplier except in
accordance with the foregoing will be so done at Supplier's sole cost and
expense. Supplier agrees, at no additional cost to Purchaser, to make any
changes or modifications, ordered by Purchaser, which do not involve extra cost
to Supplier. In the event Purchaser elects to add to or deduct from the work to
be provided by Supplier, and unit prices are set forth on the face of this
Contract, then the addition or deduction to the Contract price shall be based on
the unit prices so set forth.

 
 
 

--------------------------------------------------------------------------------

 


Page 2


7.
The Supplier agrees to guarantee his work against all defects of material as
called for in the contract, or if no guarantee is called for, then as per
provided in the manufacturer's warranty.



8.
In the event that the Supplier shall fail to correct, replace and/or re-execute
faulty or defective work and/or materials, fails to diligently proceed with this
contract within the time provided for, enters into bankruptcy, makes an
assignment for the benefit of his creditors, or fails to make prompt payment to
his materialmen and laborers, the Purchaser may, at its option after 5 (five)
days written notice, provide any such labor and materials as may be necessary,
and deduct the cost thereof from any money then due or thereafter to become due
to the Supplier under breach by the Supplier.



9.
The Supplier agrees to comply with all Federal and State laws, codes and
regulations, and all municipal ordinances and regulations effective where the
work is to be performed, and to pay all costs and expenses connected with such
compliance, to pay all fees, licenses, permits, deposits and taxes, including
sales and use taxes, and also to pay all taxes imposed by any State or Federal
law for any employment insurance, pension, old age retirement funds or any
similar purposes, and to hold the Purchaser, all other Suppliers and Owner
harmless from any and all loss or damage occasioned by the failure of the
Supplier to comply with the terms of this paragraph.



10.
Waiver of Any Breach:

Waiver of any breach, alleged breach, provision, covenant or condition of the
Contract by Purchaser shall not be construed as a waiver of the same or any
other provision of the Contract on any other occasion, nor shall such waiver
serve as an estoppel of any other right Purchaser may have. Should any provision
in the Contract, or its attachments, be held or declared void or invalid, all
other provisions shall remain in full force and effect.


11.
Litigation:

Should any legal action or proceedings be required to enforce this Contract, or
to recover damages for the breach thereof, the Supplier and Contractor each
agree to pay own court costs and own attorney's fees. This Contract shall be
governed under the laws of the State of California and jurisdiction and venue
shall be located in San Diego, California.




IN WITNESS WHEREOF, the parties hereto have executed this agreement the day and
year first above written.


SUPPLIER
 
PURCHASER
                           
Life Protection, Inc.
 
Oceansafe
                           
By:
   
By:
                             
Print Name / Title
Executive Chairman
 
Print Name / Title
CEO
             

 



--------------------------------------------------------------------------------